Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23rd, 2021, has been entered.

Allowable Subject Matter
Claims 1-4, 8-12, and 25 are allowable over the prior art.
With respect to these claims, the closest prior art of record are Zhang et al (US 2008/0170982 A1), Kim et al (US 2005/0046322 A1), and Filho et al (US 2003/0160555 A1).
None of Zhang, Kim, and Filho teach the amended limitation “and the plurality of third carbon nanotubes… is covered with the plurality of third carbon nanotubes.”
Zhang only teaches first and second carbon nanotubes according to the present claim.
Kim teaches a third plurality of carbon nanotubes only between the carbon nanotube layer and an end of each of the plurality of first carbon nanotubes. However, as amended, the claims require the third carbon nanotubes to be located only on the first portion of each of the plurality of the first carbon nanotubes. In conjunction with the amended limitation, the claim uses the “consisting of” transitional phrase, and the earlier limitation “wherein the carbon nanotube layer consists of a plurality of second carbon nanotubes in contact with a first portion of each of the plurality of first carbon nanotubes”. Essentially, the third carbon nanotubes all must only be in contact with the first and second carbon 
Filho teaches a carbon nanotube array located between a substrate and carbon nanotube layer. Filho is not considered to remedy the above deficiency of Zhang and Kim.
It is noted that claims 1-4 and 8-12 were indicated as allowable over the prior art in the previous action. New claim 25 is also allowed, as it recites a narrower variant of the previously allowed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-12, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 25 each recite the phrase “the plurality of first carbon nanotube” which is grammatically incorrect to the extent that indefiniteness arises. From the phrase “the plurality of first 
Claims 2-4 and 8-12 are rejected due to dependence on indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16, 18-21, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al (US 2008/0170982 A1) in view of Kim et al (US 2005/0046322 A1) and Filho et al (US 2003/0160555 A1).
With regards to claims 16, 21, and 23, Zhang discloses a carbon nanotube (CNT) structure comprising a film containing a plurality of CNTs (CNT layer) which are substantially parallel to one another (second plurality) (Zhang: Fig. 27; paragraph 705). An additional plurality of CNTs (first plurality) are grown on the first film via deposited catalytic particles (Zhang: paragraph 373). Zhang acknowledges that arrays of vertically aligned CNTs (forests) are known in the art, and therefore one of ordinary skill in the art would have found it obvious to have selected a vertically aligned array of CNTs for the first plurality of CNTs grown on the CNT film (Zhang: paragraph 43). It is noted that such a configuration would lead to each of the second CNTs being in contact with a first portion of each of the plurality of first CNTs. In addition, Zhang indicates that the CNT film is free-standing (Zhang: paragraph 558, first 
Zhang appears silent with regards to a third plurality of CNTs constituting a CNT cluster, wherein the third plurality of CNTs are entangled around the CNT layer and the CNT array, wherein the CNT array is fixed on the CNT layer by the plurality of third CNTs so that the CNT structure is free-standing.
Kim teaches a CNT field emitter comprising a plurality of vertically aligned CNTs having an additional plurality of CNTs (CNT cluster) grown thereon, and moreover, Kim teaches a method of combining a plurality of CNTs with a CNT array (depicted as via entanglement) (Kim: paragraphs 3 and 44; Figs. 1A-2B and 4). The plurality of CNTs improves the field emission factor of the CNT array, as the plurality of CNTs increases the overall area of CNTs on the substrate (Kim: paragraph 45). It is noted that the plurality of CNTs as taught by Kim are located between a base substrate and the CNT array, and therefore, if applied to the Zhang reference, the plurality of CNTs as taught by Kim would constitute a third plurality of CNTs entangled and located between the CNT layer and the CNT array (Kim: Figs. 1A-2B and 4). Zhang and Kim are analogous art because they are related to the same field of endeavor of CNT field emitters (Zhang notes that the CNT structure may be used as a field emitter) (Zhang: paragraph 60). One of ordinary skill in the art would have found it obvious to have selected the CNT array of Kim which further contains an additional plurality (i.e., third plurality) of CNTs for the array of Zhang, in order to improve the field emission properties of the structure of Zhang (Kim: paragraphs 7, 8, and 45). With respect to the limitation that the CNT array is fixed on the carbon nanotube layer by the plurality of third CNTs so that the CNT structure is free-standing, it is noted that the structure of Zhang and Kim is substantially identical to that of the claimed invention (see above discussion). It is submitted, therefore, 
Zhang and Kim still appear silent with respect to a carbon nanotube array sandwiched between a carbon nanotube layer and substrate.
Filho discloses a field emission device comprising a CNT array sandwiched by a first layer and a substrate (Filho: Abstract; paragraphs 5-6 and 31; Figs. 1-4 and 10A-10C). The structure of Filho is that of a Spindt emitter, a well-known emitter structure in the art (Filho: paragraphs 3-5). Filho is analogous art because it is related to the field of endeavor of CNT arrays for electronic devices. One of ordinary skill would have found it obvious to have formed a sandwich structure according to claim 1 (i.e., a CNT array sandwiched between a CNT layer and a substrate), in order to enable control of the amount of emitted electrons in the array of Zhang and Kim (Filho: paragraphs 5-6; Figs. 1-4).
In addition, the CNT array of Kim (as relied upon with respect to the above claim) is depicted as having CNTs which are slightly bent, but substantially vertical (Kim: Fig. 1A). Essentially, the CNTs are bent to cover vertical through holes (Kim: Fig. 1A). Alternatively, there are through holes normal to the CNT array (Kim: Fig. 1A). It is noted that as the through holes of Kim are parallel to each other, the totality of the through holes may be split into two groups (first and second through holes) which are aligned with each other (i.e., in that they are parallel to each other).
With regards to claim 18, as the through holes are defined by the CNTs, and the through holes do not contain any material, the first through holes are free of CNTs.

With regards to claim 20, the substrate of Zhang is made of silicon (Zhang: paragraph 191).

Response to Arguments
Applicant’s amendments do not completely overcome the rejection under 35 U.S.C. 112(b). Although claim 1 no longer contains the indefinite phrase “so that not entire surface”, claim 1 still contains the indefinite phrase “the plurality of first carbon nanotube”. The claim is essentially reciting a plurality of a single object (i.e., a carbon nanotube). It is not clear if the phrase should be interpreted as singular or plural.
Applicant’s arguments with respect to claim 25 have been considered and are found persuasive. Claim 25 recites a narrower variant of present claim 1, and therefore, it, too, is considered to be allowable.
Applicant’s arguments with respect to the rejection of claims 16 and 18-21 have been considered by they are not found persuasive.
Applicant argues that Kim teaches CNTs which are not patterned and have multiple through holes. Applicant argues that Kim does not teach one to one through holes. These arguments are not found persuasive as the term “patterned” is rather broad. The term “patterned” merely indicates that some regular order with respect to some feature must exist with respect to the carbon nanotubes. Furthermore, Applicant argues against the term “patterned” with respect to the metal catalyst of Kim. However, “patterned” within the CNT art can refer to the growth of CNTs using a metal catalyst. In other words, that the CNTs of Kim are grown from a metal catalyst means that they are “patterned.” Applicant also does not define the features of the argued “pattern”. Applicant appears to believe Kim does not meet the claims as it does not have Applicant’s specific pattern. It is not clear what features specifically 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783